Per Curiam,
We fail to see any error in that portion of the charge of the learned judge below embraced in the first assignment of error, or in his answer to the defendant’s second point. The application purported' to be signed by Mary Eiel, for whose benefit the policy was issued. Whether the signature, which was by mark only, is genuine or not, is not much to the purpose. She accepted the policy, has paid the premium on it for several years, and is undoubtedly bound by its terms, precisely as if she had signed it. The company received the premiums and has retained them up to the present time. If, during all these years, the company was not bound for such &■ cause as this, there should have been a return, or at least an offer to return the premiums.
The second assignment cannot be sustained. The proofs of loss are not before us; hence we need not speculate as to their bearing upon this point.
Judgment affirmed.